Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 21, 2021. Claims 47-71 are pending and currently examined. 

Information Disclosure Statement
The information disclosure statement submitted on Oct. 31, 2011 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. The information disclosure statement include foreign language documents. The documents in foreign languages are considered to the extent supported by provided English translations. An initialed and dated copy of Applicant’s IDS form is attached to the instant Office action.

Election/Restrictions
Applicant's election without traverse of Group II (presented in canceled claims 23-30), directed to a molecule specifying that the first polypeptide comprise a MHC I polypeptide and that the one or more immunomodulatory polypeptides comprise one or more variant IL-2, in the reply filed on Jan. 21, 2021, is acknowledged. Applicant states that new claims 47-71 are believed consonant with the invention of Group II. For the species election requirement, Applicant states that new independent claim 47 recites a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 49, 50, 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claims recite numbers for amino acid positions without providing a reference sequence for the numbering system. E.g. claim 49 specifies variant human Ig Fc polypeptide comprising mutations N297A, L234A, L235A, etc. On the other hand, claim 50 recites that the variant human IgG1 polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 215, which represents a 227-aa peptide. It is not clear how the recited aa mutations correlate with the sequence set forth in SEQ ID NO: 215.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 48 and 51-71 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2017/0058015 A1, published on March 2, 2017, also published as WO 2015/195531 A2 on Dec. 23, 2015), in view of Kreiter et al. (J Immunol. 2008 Jan 1;180(1):309-18), Umana et al. (US 2016/0175397 A1, published on Jun. 23, 2016) and Gillies et al. (US 7186804 B2, date of patent March 6, 2007).
The base claim 1 is directed to a heterodimer comprising: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen, wherein the cancer- associated antigen is NY-ESO-1; and ii) first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising a second class I MHC polypeptide, wherein the first and/or the second polypeptide comprises one or more immunomodulatory polypeptides, wherein the first class I MHC polypeptide is a b2-microglobulin polypeptide and the second class I MHC polypeptide is an MHC class I heavy chain polypeptide, wherein the second polypeptide comprises a variant Ig Fc polypeptide, wherein the first and second polypeptide form a heterodimer, wherein the one or more immunomodulatory polypeptides comprise one or more variant interleukin-2 (IL-2) polypeptides comprising an amino acid sequence having from 1-5 amino acid substitutions relative to the amino acid sequence set forth in 
Fig. 1 of the instant specification appears to present some relevant embodiments of the claimed invention with generic MOD and epitope:

    PNG
    media_image1.png
    648
    857
    media_image1.png
    Greyscale

It is noted that claim 47 recites a variant Ig Fc without specifying what the “variant” is relative to. Since Fc sequences of different IgGs may be different, any Fc peptide of a specific IgG molecule may be considered as a variant relative to another Fc that differs in amino acid sequence.


    PNG
    media_image2.png
    359
    743
    media_image2.png
    Greyscale

The regions designated “B2M” and “MHC-HC” are considered as MHC polypeptides.
Seidel teaches that embodiments for the epitope peptide can be epitope peptides from a virus or a tumor antigen (e.g. TUM or IGRP) and that embodiment for the immune-stimulatory polypeptides (MOD) can be various immunostimulatory factors such as CTLA4, PD1, ICOS, OX40, CD20, and 4-lBB, among others. See e.g. Figures 34 C-H and paragraph [0124], [139-141] and [0376]. Seidel teaches that the disclosure provides a method of treating a cancer by stimulating a T cell clone which recognizes an epitope peptide on a cancer comprising contacting a T cell of the clone with a recombinant peptide described therein, wherein the recombinant peptide comprises the 
Accordingly, Seidel teaches a heterodimer and a method of treating cancer with the heterodimer, wherein the heterodimer comprises: a) a first polypeptide comprising: i) a peptide comprising an epitope present in a cancer-associated antigen; and ii) first class I major histocompatibility complex (MHC) polypeptide; and b) a second polypeptide comprising a second class I MHC polypeptide, wherein the first and/or the second polypeptide comprises one or more immunomodulatory polypeptides, wherein the first class I MHC polypeptide is a 2-microglobulin polypeptide and the second class I MHC polypeptide is an MHC class I heavy chain polypeptide, wherein the second polypeptide comprises a variant Ig Fc polypeptide, wherein the first and second polypeptide form a heterodimer. However, Seidel is silent on whether the epitope peptide comprised in the first polypeptide can be from the cancer-associated antigen NY-ESO-1 and whether the immune-stimulatory polypeptide (MOD) can be a variant IL-2 polypeptide as claimed.
Kreiter teaches that genetic modification of vaccines by linking the Ag to lysosomal or endosomal targeting signals has been used to route Ags into MHC class II processing compartments for improvement of CD4+ T cell responses. It is reported in the study that combining an N-terminal leader peptide with an MHC class I trafficking signal (MITD) attached to the C terminus of the Ag strongly improves the presentation of MHC class I and class II epitopes in human and murine dendritic cells (DCs). Such chimeric fusion proteins display a maturation state-dependent subcellular distribution pattern in immature and mature DCs, mimicking the dynamic trafficking properties of 
Accordingly, Kreiter teaches a fusion protein comprising a MHC I peptide fused to a NY-ESO-1 peptide to improve presentation of the NY-ESO-1 peptide to T cells. Even though Kreiter does not teach that the NY-ESO-1 peptide is presented in the same MHC fusion constructs as claimed, its teachings suggest that improving presentation of NY-ESO-1 protein epitopes by fusion to a portion of a MHC molecule is contemplated and proved to be feasible for cancer therapy.
Umana teaches an invention relating to a combination therapy of specific tumor-targeted IL-2 variant immunocytokines with specific antibodies which bind human PD-L1. See Abstract. It specifically teaches that an IL-2 mutant, particularly a mutant of human IL-2, having reduced binding affinity to the a-subunit of the IL-2 receptor (as compared to wild-type IL-2, e.g. human IL-2 shown as SEQ ID NO: 2), such as an IL-2 comprising: i) one, two or three amino acid substitution(s) at one, two or three position(s) selected from the positions corresponding to residues 42, 45 and 72 of human IL-2 shown as SEQ ID NO:2, for example three substitutions at three positions, 
Gillies teaches an invention invention about fusion proteins comprising a non-IL-2 moiety fused to a mutant IL-2 moiety, where the fusion protein exhibits a greater selectivity than a reference protein including the non-IL-2 moiety fused to a non-mutant IL-2 moiety, and where the selectivity is measured as a ratio of activation of cells expressing IL-2RC receptor relative to activation of cells expressing IL-2R receptor. See e.g. columns 1 and 2. Gillies teaches that mutation of several amino acids within the IL-2 moiety of an Ig-IL2 fusion protein leads to reduced toxicity while having relatively little effect on the potency of the fusion protein in the treatment of various diseases. For instance, the extent to which the affinity of an IL-2 fusion protein variant for its receptors may be altered is a function of how well the particular fusion protein is concentrated at its intended target site. It is particularly useful to mutate one or more of the following amino acids within the IL-2 moiety: Lys8, Gln13, Glu15, His16, Leu19, 
Accordingly, both Umana and Gillies teach applications of affinity reduced IL-2 variant with the claimed mutations in tumor targeting therapies with advantages of reduced toxicity effects.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Seidel, Kreiter, Umana and Gillies to arrive at the invention as claimed. One would have been motivated to do so, e.g., to present a NY-ESO-1 peptide taught in Kreiter (in place of the TUM peptide) as well as incorporating the IL-2 variant with reduced IL2R affinity as taught in Umana/Gillies (in place of a cytokine MOD) in the heterodimer MHC I fusion construct of Seidel so that the anti-tumor functions of the NY-ESO-1 peptide and IL-2 variant can be tested in the setting of the heterodimer MHC I fusion construct of Seidel. There is a reasonable expectation of success that such as construct can be made based on routine molecular biological procedures.
Umana and Gillies are silent on if the human IL-2 variant has a reduced binding affinity to an IL2R comprising SEQ ID NOs: 16-18 as the three subunits. However, the human IL-2 variants disclosed have indistinguishable structural characteristics as those claimed. It would have been reasonable to expect that they have the same IL2R binding properties as claimed. The Office does not have the facilities and resources to provide 
Regarding claims 51-54, Seidel teaches that the recombinant polypeptide comprises a mutation in a human native B2M peptide sequence thereof and in the Heavy Chain sequence thereof so as to effect a disulfide bond between the B2M peptide sequence and Heavy Chain sequence. In some cases, the Heavy Chain sequence is an HLA and wherein the disulfide bond links one of the following pairs of residues: B2M residue 12, HLA residue 236; B2M residue 12, HLA residue 237; B2M residue 8, HLA residue 234; B2M residue 10, HLA residue 235; B2M residue 24, HLA residue 236; B2M residue 28, HLA residue 232; B2M residue 98, HLA residue 192; B2M residue 99, HLA residue 234; B2M residue 3, HLA residue 120; B2M residue 31, HLA residue 96; B2M residue 53, HLA residue 35; B2M residue 60, HLA residue 96; B2M residue 60, HLA residue 122; B2Mresidue 63, HLA residue 27; B2M residue Arg3, HLA residue Gly120; B2M residue His31, HLA residue Gln96; B2M residue Asp53, HLA residue Arg35; B2M residue Trp60, HLA residue Gln96; B2M residue Trp60, HLA residue Asp122; B2M residue Tyr63, HLA residue Tyr27; B2M residue Lys6, HLA residue Glu232; B2M residue Gln8, HLA residue Arg234; B2M residue TyrlO, HLA residue Pro235; B2M residue Ser11, HLA residue Gln242; B2M residue Asn24, HLA 
Regarding claim 55, it would have been within the purview of one of ordinary skill in the art at the time of invention to determine the number of IL-2 peptides to be included in the second polypeptide in place of MOD in Seidel in experimental optimization unless the number changes produce unexpected results.
Regarding claims 59-64, Seidel teaches fusion protein constructs with the scaffold indistinguishable from the one as claimed, and thus the fusion protein constructs are considered to have the same dimerization capability as claimed. 

	   
Claims 47-71 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel et al. (US 2017/0058015 A1, published on March 2, 2017, also published as WO 2015/195531 A2 on Dec. 23, 2015), in view of Kreiter et al. (J Immunol. 2008 Jan 1;180(1):309-18), Umana et al. (US 2016/017397 A1, published on Jun. 23, 2016) and Gillies et al. (US 7186804 B2, date of patent March 6, 2007), as applied above, and further in view of W. R. Strohl. (Current Opinion in Biotechnology 2009, 20:685–691) and GenBank: AEV43323.1 (Fc IgG1 heavy chain constant region, partial [Homo sapiens]. Dated Jul. 25, 2016. For claim 50 only).
Claims 47, 48, 51-71 are described above. Claims 49-50 further specify that the variant Ig Fc polypeptide is a variant of a human IgG1 Fc polypeptide that comprises one or more amino acid substitutions selected from the group consisting of N297A, L234A, L235A, L234F, L235E, P331S and combinations thereof, and more specifically, comprises SEQ ID NO: 215. 

Strohl reviews optimization of Fc-mediated effector functions of monoclonal antibodies. It discloses the mutations of N297A, L234A, L235A, L234F, L235E and P331S, as claimed, in human IgG1, and that these mutation have the functions of decreasing antibody-dependent cellular cytotoxicity (ADCC), antibody-dependent cell phagocytosis (ADCP), complement-dependent cytotoxicity (CDC), and/or cytokine storm. See e.g. Table 2.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the mutations disclosed in Strohl into the Fc region of Seidel in the fusion construct. One would have been motivated to do so, e.g., to decrease the effect of the Fc domain in ADCC, ADCP, CDC, and/or cytokine storms, as taught in Strohl.
Regarding claim 50, GenBank: AEV43323.1 teaches the amino acid sequence of a human IgG1 that is identical to SEQ ID NO: 215 except for two amino acid differences that supposedly correlate to mutations L234A and L235A, as claimed. 
Regarding claims 59-64, Seidel teaches fusion protein constructs with the scaffold indistinguishable from the one as claimed, and thus the fusion protein constructs are considered to have the same dimerization capability as claimed. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648